 
Exhibit 10.02
Jody Bilney


RESTRICTED STOCK AGREEMENT
 
            THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and
entered into by and between OSI RESTAURANT PARTNERS, INC., a Delaware
corporation (the “Company”), and JODY BILNEY, whose address is 110 Kite Hill
Lane, Mill Valley, CA 94941 (“Grantee”), effective on the date of commencement
of Grantee’s employment with the Company, under the following circumstances:
 
WHEREAS, Grantee is employed by Outback Steakhouse of Florida, Inc. (the
“Concept”), an affiliate the Company, in the position of Chief Marketing Officer
and, as a matter of separate inducement and agreement in connection with
Grantee's employment, and not in lieu of any salary or other compensation for
Grantee’s services, the Company desires to enter into this Agreement with
Grantee; and
 
WHEREAS, the Company considers it to be in its best interests to provide Grantee
an inducement to acquire an ownership interest in the Company and thereby an
additional incentive to advance the interests of the Company and the Concept.  
 
NOW, THEREFORE, intending to be legally bound, in consideration of the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
 
            Section 1. Grant.
 
            On the effective date hereof the Company hereby grants to the
Grantee Fifty Thousand (50,000) shares of the Company’s Common Stock, $0.01 par
value (the “Restricted Stock”).
 
            The Restricted Stock has been granted pursuant to and is subject to
the following provisions of this Agreement:
 
            Section 2. Vesting.  The Restricted Stock will vest on October 1,
2011 (“Final Vesting Date”).
                                                                                                     
            Section 3. Purchase Price and Terms. The purchase price for the
Restricted Stock is Zero and 01/100 Dollars ($0.01). Payment shall be made by
the Grantee upon execution of this Agreement. The Restricted Stock will be
issued in uncertificated form. The Restricted Stock will be recorded in the name
of the Grantee in the books and records of the Company’s transfer agent. Upon
vesting and Grantee’s compliance with Section 8 hereof, the Company shall cause
certificates for the Restricted Stock to be issued to Grantee.
 
            Section 4. Transferability. The Restricted Stock cannot be
transferred or encumbered in any manner prior to vesting except by will or the
laws of descent and distribution. The transferee of any Restricted Stock will be
subject to all restrictions, terms, and conditions applicable to the Restricted
Stock.
 
            Section 5. Termination of Employment. If the Grantee does not remain
employed by the Employer in the position of Chief Marketing Officer or higher
through the Final Vesting Date, all shares of Restricted Stock will be
forfeited; provided however, notwithstanding anything in this Section 5 or in
Section 2 to the contrary, in the event that the Grantee’s employment with the
Concept is terminated prior to the Final Vesting Date but subsequent to October
1, 2009, other than for “cause”, as such term is defined in the Grantee’s
Employment Agreement with the Concept, then fifty percent 50% of the Restricted
Stock shall vest on the date of such termination other than for cause, and shall
not be forfeited.
 
            Section 6.  Shareholder Rights and Restrictions. Except with regard
to the disposition or encumbrance of Restricted Stock, the Grantee will
generally have all rights of a shareholder with respect to the Restricted Stock
from the date of grant, including, without limitation, the right to receive
dividends with respect to such Restricted Stock and the right to vote such
Restricted Stock, subject to any restrictions in this Agreement.
 
 1

--------------------------------------------------------------------------------

Jody Bilney 
 
            Section 7.  Dividends. All dividends payable on the Restricted Stock
(whether or not vested) will be payable in cash.
 
            Section 8.  Taxes. The Grantee hereby agrees to pay to the Company
any federal, state, or local taxes of any kind required by law to be withheld
and remitted by the Company with respect to the Restricted Stock. The Grantee
may satisfy such tax obligation, in whole or in part, by (i) electing to have
the Company withhold a portion of the Restricted Stock otherwise to be delivered
upon vesting of the Restricted Stock with a Fair Market Value equal to the
amount of such taxes, or (ii) delivering to the Company other shares of common
stock of the Company with a Fair Market Value equal to the amount of such taxes.
The election, if any, must be made on or before the date that the amount of tax
to be withheld is determined. If the Grantee does not make such payment to the
Company, the Company shall have the right to withhold from any payment of any
kind otherwise due to the Grantee from the Company, any federal, state or local
taxes of any kind required by law to be withheld with respect to the award or
vesting of the Restricted Stock.
 
            Section 9.  Securities Law Compliance.
 
            (a)        The Grantee agrees that the Company may impose such
restrictions on the Restricted Stock as are deemed advisable by the Company,
including, without limitation, restrictions relating to listing or trading
requirements. The Grantee further agrees that certificates representing the
Restricted Stock may bear such legends and statements as the Company shall deem
appropriate or advisable to assure, among other things, compliance with
applicable securities laws, rules, and regulations.
 
            (b)        The Grantee agrees that any Restricted Stock which the
Grantee may acquire by virtue of this Agreement may not be transferred, sold,
assigned, pledged, hypothecated or otherwise disposed of by the Grantee unless
(i) a registration statement or post-effective amendment to a registration
statement under the Securities Act of 1933, as amended, with respect to such
Restricted Stock has become effective so as to permit the sale or other
disposition of such Restricted Stock by the Grantee, or (ii) there is presented
to the Company an opinion of counsel satisfactory to the Company to the effect
that the sale or other proposed disposition of such Restricted Stock by the
Grantee may lawfully be made otherwise than pursuant to an effective
registration statement or post-effective amendment to a registration statement
relating to such Restricted Stock under the Securities Act of 1933, as amended.
 
            Section 10.  Rights of the Grantee. The granting of the Restricted
Stock shall in and of itself not confer any right of the Grantee to continue in
the employ of the Company, any subsidiary or affiliate and shall not interfere
in any way with the right of the Company, any subsidiary or affiliate to
terminate the Grantee's employment at any time, subject to the terms of any
employment agreement between the Company and the Grantee.
 
            Section 11.  Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida, except to the
extent otherwise governed by Federal law.
 
            Section 12  Right to Withhold Amounts Owed to the Company. The
Company shall have the right to condition the vesting of any shares of
Restricted Stock on the Grantee’s payment of all amounts then due and owing to
the Company or any subsidiary or affiliate.
           
IN WITNESS WHEREOF, the parties have subscribed their names hereto.
 
                                                                                   
“COMPANY”
 
Attest:                                                                          OSI
RESTAURANT PARTNERS, INC.,
                                                                                   
a Delaware corporation
 
By: /s/ Joseph J. Kadow________                               By:  /s/ A.
William Allen, III______________
JOSEPH J. KADOW,
Secretary                                                         A. WILLIAM
ALLEN, III, Chief Executive Officer
 
2

--------------------------------------------------------------------------------


Jody Bilney 
 
DATE OF GRANT: October 1, 2006.
 
 
ACCEPTANCE OF AGREEMENT
 
            The Grantee hereby:
 
            (a)        Acknowledges that she has received a copy of the
Company’s most recent Annual Report and other communications routinely
distributed to the Company’s shareholders;
 
            (b)        Accepts this Agreement and the Restricted Stock granted
to her under this Agreement subject to all provisions of this Agreement;
 
            (c)        Represents and warrants to the Company that she is
acquiring the Restricted Stock for her own account, for investment, and not with
a view to or any present intention of selling or distributing the Restricted
Stock either now or at any specific or determinable future time or period or
upon the occurrence or nonoccurrence of any predetermined or reasonably
foreseeable event; and
 
            (d)        Agrees that no transfer of the Restricted Stock will be
made unless the Restricted Stock has been duly registered under all applicable
Federal and state securities laws pursuant to a then effective registration
which contemplates the proposed transfer or unless the Company has received the
written opinion of, or satisfactory to, its legal counsel that the proposed
transfer is exempt from such registration.
 
                                                                                       
    Grantee’s Signature:
 
                                                                                           
/s/ Jody Bilney  9-7-06______
                                                                
                           JODY BILNEY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3